Downey, C. J.
This was an action by the appellants against the appellees, and in the common pleas there was judgment for the defendants, a motion for a new trial having beenmadeand overruled. There is but a single well assigned error, the sustaining of the demurrer of the defendants to the second paragraph of the complaint, and that is expressly waived by counsel for the appellants in their brief. Several grounds were stated in the motion why a new trial should be granted, but the overruling of the motion is not assigned as error. In this condition of the record, there is no question presented for our decision.
The judgment is affirmed, with costs.

Petition for a rehearing overruled.